DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        GEORGE LUIS TORIBIO,
                             Appellant,

                                    v.

               CITY OF WEST PALM BEACH, FLORIDA,
                            Appellee.

                             No. 4D14-4758

                            [August 12, 2015]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Thomas H. Barkdull, III, Judge; L.T.
Case No. 2014CA006188XXXMB.

  Ryan V. Kadyszewski of Ryan V. Kadyszewski, P.A., Palm Beach
Gardens, and John Olea of Olea, Porcella & Coleman, P.A., Palm Beach
Gardens, for appellant.

   Dana Collier Herst, West Palm Beach, for appellee.

PER CURIAM.

   George Luis Toribio appeals a trial court order that denied his motion
to vacate a default final judgment against him in a forfeiture action. We
reverse and remand because the City of West Palm Beach did not prove
that substitute service of process was properly made on him.

   A judgment entered based on invalid service of process is void. Weiss
v. Mashantucket Pequot Gaming Enter., 935 So. 2d 69, 71 (Fla. 3d DCA
2006). Section 48.031(1)(a), Florida Statutes (2013), requires that the
person be served or that the process server leave “copies at [the person’s]
usual place of abode with any person residing therein who is 15 years of
age or older and informing the person of their contents.” The return of
service form in this case indicates that service was made on Rosa Castillo,
Toribio’s girlfriend, at an identified address. The City demonstrated that
the return of service was regular on its face, meeting its initial burden.
The burden then shifted to Toribio to make a prima facie showing by clear
and convincing evidence that the substitute service was invalid. Baker v.
Stearns Bank, N.A., 84 So. 3d 1122 (Fla. 2d DCA 2012).
    After an earlier court order due to Castillo’s stabbing of Toribio, he met
this burden by filing affidavits in support of his motion to vacate default
and final default judgment. In his affidavit, he stated that he did not reside
with Castillo when service was attempted. Castillo filed an affidavit stating
that Toribio was not living with her at the time of service and that she had
been prohibited from having contact with him earlier by court order. A
third affidavit was filed by Megan D’Angelo who averred that at the time
substitute service was attempted on Castillo, Toribio was living with
D’Angelo at a different address. She said he took up residence with her to
recuperate from injuries after having been stabbed by Castillo.

   With the prima facie showing of substituted service thereby rebutted,
the City had the burden “to provide competing evidence” to overcome
Toribio’s demonstrations. Id. at 1126. The process server testified at an
evidentiary hearing that Toribio told him to meet at the identified address
and that he would accept service there. The process server, however, did
not testify that Toribio told him that he actually lived at the address. This
was contrary to the return of service where the process server averred that
Toribio told him the identified address was his home. It may have been
his home prior to his being stabbed and moving to recuperate at D’Angelo’s
residence. The City failed to meet its burden of proof that substitute
service lawfully was made on Toribio. The trial court should have granted
his motion to vacate the default and default final judgment. We reverse
and remand for the trial court to do so and to quash service of process.

   Reversed and remanded.

WARNER, STEVENSON and CONNER, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2